Title: To Alexander Hamilton from Phineas Ashmun, 16 August 1799
From: Ashmun, Phineas
To: Hamilton, Alexander


          
            Dear General
            Sub-district Rendezvous Pittsfeild Massa. 16th Augt. 99 
          
          On the 29th of July last I enlisted a Man by the Name of Samuel Wolcott, soon after I had enlisted him and before he was taken before the Majistrate he informed me that he wish’d to be Absent for  Three days, but would return in Season to attest—he however did not return, untill about 9 days had elapsed—at which time he declined taking the Oath, or any Bounty or emoluments from the United States and further said that his only Object was to Join the Service with me & to serve out a Previous Enlistment, which he had made in June 1797 & had deserted from in or about the month of June 1798—he said he was Enlisted under Major Tousarde, then Commander of Fort Mifflin from which place he deserted; The fellow appears to be very penitant—I have sent him under an Escort to the Commanding Officer of the District at Springfeild with a short Statement of the facts—whether he is or is not a Deserter I suppose may be known at the War Office—I should have given this Information directly to Major Tousarde, if I had known his Address—but as I did not, I believed it would promote the public service to Communicate it to You Sir as well as the Officer Commanding in the District—Samuel Woolcott, Born in Williamsburgh—County of Hampshire & Commonwealth of Massachusetts, aged twenty two years—Five feet eight Inches high, black eyes black hair & dark Complexion—Very much marked with the Small Pox—says he has served three years in the Service of the United States, under Captain Slough of Lancaster, Pensa. he is a very excellent musician and says he is willing to enter the present Service or Serve out his former Period—
          Although his Repentance has been Late he has Solicited my Influence for the  Clemency of Government, The propriety of his experiencing this the President will determine—
          I have the honor to be Sir Your Obt Servant.
          
            Phineas Ashmun Captain
            in the 14th. Regt. Commanding
          
        